Pottle, J.,
dissenting. Under the evidence the accused was guilty of assault with intent to murder, or not guilty of any offense. To authorize a conviction of the statutory offense of shooting at another, it must appear that the accused intentionally shot at the person named in the indictment. If he shot at another person, either with the intent to kill or to wound that, person, and unintentionally hit a bystander, he could not be convicted of the statutory offense of shooting at the bystander. He might be guilty of the offense of assault with intent to murder the bystander, or of murder (if the latter had been killed), but in no event could he be convicted of the statutory offense of shooting at another.